Citation Nr: 9909573	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-45 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the residuals of a nose 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1962 to 
February 1964.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection for the residuals of a nose injury was 
denied.

The Board notes that the veteran submitted additional medical 
evidence to the RO, which it received in November 1998, after 
the last supplemental statement of the case had been issued 
and before the RO had notified the veteran it was 
transferring his file to the Board.  The evidentiary record 
does not reflect that the veteran waived RO consideration of 
this evidence.  Yet, the Board finds that the veteran is not 
prejudiced by its review of the evidence.  This is so because 
the records submitted are merely copies of records that had 
been previously considered by the RO.  Review of these 
records is thus not a violation of the veteran's due process 
rights under either 38 C.F.R. § 19.37 or 38 C.F.R. § 20.1304 
(1998).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).
 
In April 1998 the Board remanded this case for further 
development.  The Board asked the RO to obtain records of 
treatment accorded the veteran for his nose at VA Medical 
Centers (MCs) in Birmingham and Tuscaloosa, Alabama; and to 
obtain from Social Security Administration (SSA) copies of 
its decision finding the veteran disabled and of the 
supporting medical evidence used.  These records are now 
present in the claims file before the Board.  The Board thus 
finds that the RO has complied with the terms of the April 
1998 Remand.


FINDING OF FACT

The record does not contain competent evidence of a nexus 
between a current nasal disability and injury or disease 
during the veteran's active service.   



CONCLUSION OF LAW

The claim for service connection of the residuals of a nose 
injury is not well-grounded.  38 U.S.C.A. § 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The veteran asserts that he currently suffers from the 
residuals of a nose injury he sustained while in service.  To 
this end, he has provided competent medical evidence 
demonstrating that he currently suffers from a 
"cartilagenous (sic) and bony septal deformity" as 
described in a treatment notation dated in May 1996.  In 
addition, his statements are competent evidence that he 
sustained an injury to his nose while on active duty for the 
purposes of well-grounding his claim.  However, he has not 
proffered any competent medical evidence that a current nasal 
disability is etiologically related to any inservice nose 
injury or disease.

Service medical records show that in February 1963, he 
presented after being hit in the nose.  The examiner observed 
that the external bony structure seemed okay, and noted the 
veteran's breathing was obstructed on the left by a deviated 
septum. Results of X-rays taken at the time evidence negative 
findings.  Neither the veteran's report of examination at 
entrance into active service, dated in August 1962, nor his 
report of examination at discharge from active service, dated 
in February 1964, reveals any nasal defects, abnormalities, 
or diagnoses.  In addition, the veteran noted no complaints 
of or treatment for any ear, nose, throat, or breathing 
trouble in his report of medical history, dated in February 
1964.

The record contains post-service entries by medical 
professionals noting complaints of difficulty breathing 
secondary to previous nose injury.  Yet, the medical evidence 
of record establishes that the histories of these injuries 
are recorded as given by the veteran.  For example, in an 
October 1985 private psychiatric evaluation report, provided 
with the SSA records, the examiner notes that the veteran's 
health complaints included "a long history with difficulty 
with breathing through his nose that apparently is secondary 
to a deviated septum that is the result of injury in the 
past."  VA records dated in May 1996 note that the veteran 
was then being followed by another physician for nasal 
obstruction, and that the veteran called to report that a 
Marine had hit him in 1963, fracturing his nose, and that his 
nasal obstruction is the result of that injury.  In contrast, 
the reports of December 1996 and June 1968 VA examinations 
note no defects, abnormalities, or diagnosis concerning the 
veteran's nose.  

The service medical records do not attribute the deviated 
septum discovered in February 1963 to the contemporaneous 
trauma.  In none of the medical treatment entries referencing 
the veteran's past nose injuries do the examiners cite to 
past medical records of the veteran's nose injuries.  Nor do 
the examiners state they have reviewed the veteran's medical 
record and, in particular, his service medical records or any 
records of past nose injuries.  Aside from the references 
based on the veteran's statements alone, the record contains 
no medical expert opinions or statements indicating that the 
veteran's current nasal obstruction is etiologically related 
to any inservice nose injury. 

The veteran has presented his own statements regarding the 
cause of his current nasal obstruction.  However, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the nature and extent of his nasal condition or its etiologic 
relationship to service.  Consequently, his statements are 
credible concerning his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish an etiological link between his 
current nasal condition and his active service, his claim for 
service connection for the residuals of a nose injury is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991); Caluza, 7 
Vet. App. at 506.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case and 
supplemental statements of the case, which informed the 
veteran of the reasons his claims had been denied.  Also, by 
this decision, the Board informs the veteran of the type of 
evidence needed to make his claim for service connection for 
the residuals of a nose injury well grounded.  

The veteran has stated that he was treated at Noble Army 
Hospital at Fort McClellan, Alabama in 1964 for the residuals 
of a nose injury.  The Board notes that records of treatment 
at this facility dated in 1964 are not present in the claims 
file before the Board, although records from 1963 are.  This 
is consistent with the Health Record Abstract of Service, 
which lists the servicing facility as Fort McClellan between 
January and March 1963, and Fort Hood thereafter, until the 
veteran's discharge from service in February 1964.  This is 
also consistent with the few health records from 1964, which 
are from Fort Hood.  Moreover, the service medical records 
appear to be complete, having entries dated from October 1962 
to February 1964.  The Board notes that the veteran has been 
inconsistent with dates in his various statements, so it is 
possible that his memory is not accurate as to the date of 
such treatment.  However, even if the veteran was treated at 
Fort McClellan in 1964 in addition to treatment there 
following the nasal trauma in 1963, the Board finds that it 
is not necessary to obtain these records, because the 
evidence would not provide the missing element of nexus.  In 
other words, even if obtained, these records would not 
provide the evidence necessary to establish that the 
veteran's current nasal condition is etiologically related to 
any inservice injury or disease.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).


ORDER

The claim for entitlement to service connection for the 
residuals of a nose injury is denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


